Citation Nr: 0209916	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.P.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal. 


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
symptomatology, which results in no more than occupational 
and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Lay statements from the veteran's wife and mother dated June 
1998 show that the veteran continued to have difficulty with 
irritability, anger, and was socially and industrially 
impaired due to the symptoms of PTSD.

A VA hospital report dated November 1998 indicates that the 
veteran sought help.  It was noted that the veteran was using 
roughly 1 gm. of amphetamine a day for the past four months.  
He indicated that his wife had left him, but he talked to her 
and there appeared to be some glimmer of hope if he sought 
treatment.  

The veteran was admitted to the substance abuse evaluation 
unit for detoxification and started on a regular diet and 
routine detoxification orders.  On admission the veteran was 
anxious, but was alert and oriented with no major withdrawal 
symptoms.  He was not psychotic or suicidal.  His anxiety and 
depression were relieved with medication.  He attended group 
therapy and classes on substance abuse.  The veteran was 
detoxified and stabilized and admitted into the Substance 
Abuse Residential Rehabilitation Treatment Unit.  

VA outpatient treatment records dated March to April 1999 
show that in March the veteran had used meth 2 times since 
his discharge and had been back on his medication for 1 month 
and felt they were beginning to work some.  His wife had 
separated from him and he had lost his job.  The veteran 
indicated that he was with another woman but was frightened 
of involvement.  It was noted that the veteran was 
experiencing anxiety and mood swings and at times felt its 
not worth it.  Although he was having some suicidal thoughts, 
he had no move to action and no expectation that will change.  
The veteran was described as pleasant but restless, anxious, 
related well and showed some warmth.  In April the veteran 
indicated that he used speed only once since the last visit 
and was now living with the woman whom he had mentioned in 
his previous visit and noted that she was also a speed user.  
He indicated that he was getting a job driving equipment and 
although it was only seasonal, was enthused about that.  He 
has also been charged with harassment and some other charges 
from his wife, from whom he was legally separated.  The 
examiner noted that the veteran related in a friendly, 
casual, cooperative manner.  He was casually, fairly neatly 
dressed.  There were no problems with his demeanor and speech 
did not appear to be under the influence.  His mood was 
stable, euthymic.  There were no suggestions of suicidal or 
homicidal ideas.  He was fully relevant and coherent without 
any signs of impaired thought processes.  Hallucinations and 
delusions were not present and cognition appeared intact.

VA report indicates that the veteran was admitted to the 
hospital in May 1999 and discharged in June.  The veteran was 
admitted to the ward with a history of depression, anxiety, 
and PTSD.  The veteran threatened suicide without carrying 
through the act.  He indicated that he had domestic issues 
with his wife related to his need to overcome issues related 
to his psychological issues.  The veteran indicated that he 
had a history of substance abuse and denied need for 
substance abuse treatment or treatment for PTSD, although he 
hoped to enter the PTSD program.  The veteran identified 
depression, daytime anxiety and anger as problematic.  The 
veteran did not believe he was a threat to himself and 
indicated that the treatment was helpful.  He reported having 
flashbacks after seeing a movie about Vietnam, he started 
crying and having intrusive thoughts.  He indicated that he 
isolated himself and did not bother with his son or mother 
who lived within a few miles.  He rated his mood as 5 out of 
10 and his energy level at 2 or 3 out of 10.  The veteran 
reported that he had been separated from his wife and was 
using "meth".  He also indicated that he had a problem with 
anger.  At his group therapy session in June 1999, the 
veteran indicated that he was separated from his wife and 
also had a girlfriend who was more supportive.  Although he 
did not want to leave his wife of 18 years, he was attracted 
to his girlfriend.  He was informed that he would have to 
make a decision concerning his relationships and that the 
longer he put it off, the longer the emotional turmoil would 
continue.  The veteran asked to be discharged to take care of 
pressing economic issues and he would return for further 
treatment.  The veteran described his mood as okay and denied 
suicidal or homicidal ideation.  

A statement from S.A., MS, LPC, PAR dated in May 1999 
indicates that the veteran consistently failed to function in 
a work setting appropriately.  The therapist indicated that 
the veteran could not deal with co-workers or authority 
figures usually due to problems with anger.  She indicated 
that he had deep feelings of alienation - being an outsider - 
not being able to trust, cycling depression, intrusive 
memories of Vietnam, occasional flashbacks, a pessimistic 
negative outlook, severe problems with anger since Vietnam, 
and sleep disorder that prohibits him from sleeping more than 
3 hours at a time.  He was described as having cyclical bouts 
of suicidal ideation that would put him in the hospital.  The 
therapist suggested that he refrain from working at all 
because of his PTSD issues.  The veteran was a GAF of 47.

A VA hospital report for the period June 2000 showed that the 
veteran was readmitted into the PTSD program, but his stay 
was terminated after 4 days.  This was done because the 
veteran failed to meet a requirement for the program, 90-day 
sobriety, including the use of drugs.  The June 2000 drug 
screen was positive for amphetamines.  The veteran was 
discharged and encouraged to continue with outpatient 
therapy.

At his August 2000, VA examination, the veteran reported that 
he was a loner and had a little problem with anger.  He 
denied problems with sleep and espoused no other symptoms 
when asked about them.  He reported he was sleeping 6 hours a 
night and rated his mood about a 5 out of 10.  He denied any 
alcohol or drug use.  His appetite was described as okay and 
reported feeling satisfied with the improvement he had noted 
in his ability to tolerate and manage stress.  The veteran 
indicated that he had separated from his wife 18 months ago 
and when asked the reason he indicated "I started running 
wild."  It was noted that the veteran declined to be more 
specific.  The veteran was accompanied by his girlfriend to 
the examination.  When asked if there was any recent drug 
abuse, the veteran responded "I've been doing pretty good 
since my discharge from the hospital."  It was noted that 
again the veteran declined to be specific.  When asked what 
the veteran did during the day, the examiner noted that he 
was quite vague.  He indicated that he did different things 
around the house, he ran into town, liked to go into the 
hills by himself, and liked to do a lot of things by himself.  
The veteran indicated that he didn't like to work with other 
people.  He also indicated that he had the prospect for a 
part-time job.  

The examination found the veteran to be strong-appearing, 
well-developed middle aged male.  He was casually dressed and 
well groomed.  He walked with a confident swagger.  His mood 
was euthymic.  He was coherent without psychosis and he 
denied thoughts of harm to self or others.  He was alert and 
oriented times three.  The examiner noted that the veteran 
might meet the minimal criteria for residual PTSD.  However, 
he met none of the more serious symptoms under the 
"Narrative" paragraph at the beginning of this report.  He 
had significant social relationships and he was intelligent.  
He had a prospect for a part-time job.  The examiner opined 
that it might be easier for the veteran to work 
independently, but he did not see evidence of 
unemployability.  Also amphetamine abuse might continue to be 
a problem until adequately treated.  The veteran was assessed 
a GAF of 61.

At his May 2001 Travel Board hearing, the veteran testified 
that he could not work due to the problems with supervision 
and not the ability to work.  The veteran's girlfriend 
testified that the veteran has no social activities other 
than with family and once in a while he would go to church.  
She indicated that most of the time he isolated himself in 
the garage.  The veteran indicated that he was verbally 
abusive to his family.  The veteran indicated that he had no 
legal problems.  The veteran testified that he did not 
remember his last VA examination.  

At his October 2001 VA examination, the veteran reported that 
he was separated from his girlfriend for a while after she 
accused the veteran of kidnapping her.  However, it was noted 
that the veteran drove up to her on his motorcycle and 
suggested they go home, get her helmet and go for a ride to 
talk about their problems, and she agreed and got on the 
motorcycle voluntarily.  The veteran nevertheless spent 17 
days in jail and was required to complete a counseling class 
for domestic abuse for a one-year period.  Also noted was a 
question as to whether the veteran's girlfriend was on 
probation for assault.  The examiner noted that a specific 
interpretation could not be made but the above information 
did bring into question the charge of kidnapping.  The 
veteran indicated that he and the girlfriend share the 
cooking and cleaning in their home, but the girlfriend was 
usually the one who did the shopping.  The veteran indicated 
that he went fishing once in a while.  He stated that he 
didn't like to be in crowds but he could go to restaurants 
where he knew everybody.  For recreation he liked to take 
drives in the woods, but he took his girlfriend's sons the 
beach the day before.  The veteran's girlfriend was also 
interviewed and she indicated that the veteran had been more 
sociable and interested in the boys since August.  She 
expressed encouragement that he has begun to play board games 
as part of the family and that the veteran recently played a 
full game of Monopoly with the 9-year-old.  The veteran told 
his girlfriend that he wants the boys to know he cares about 
them.  The veteran indicated that he talked to other 
veteran's because they can understand.  He indicated that he 
did not get along with bosses and he last worked 6 months ago 
driving a logging truck.  He worked for one week and the 
owner of the truck sold the truck and another driver took 
over.  The veteran did not cite performance difficulties in 
the loss of that job.  The veteran stated that he was trying 
to find a job where he could work alone.  

The veteran reported that he continued to have intrusive 
thoughts of the Vietnam War and he stated that reminders of 
the war such as the Afghanistan war reported on television 
bothered him.  The veteran's girlfriend indicated that the 
veteran had been easily irritated and that unexpected noises, 
such as a helicopter flying overhead, would cause him to 
clutch his chair.  However, she reported that the 
communication between them has been much better in the last 
two months.  The veteran reported recurring dreams of combat 
and he sweats during these dreams.  The veteran indicated 
that with Trazondone he could get a few hours of sleep and it 
felt like he slept.

The examination showed the veteran to be well dressed and 
casually groomed.  His mood was slightly irritable and his 
affect was civil.  He was coherent without psychosis.  He 
denied thoughts of harm to self or others.  He was alert and 
oriented times 3.  The examiner noted several meaningful 
social relationships and some recreational pursuits.  The 
examiner opined that clearly the veteran did not like crowds, 
and he had difficulty with authority figures.  However, he 
was able to be employed when he could work independently.  
The veteran's PTSD did not result in gross impairment of 
thought processes or communications.  There were no 
persistent hallucinations or delusions.  The veteran's PTSD 
did not cause grossly inappropriate behavior and the examiner 
further indicated that there were serious doubts whether he 
kidnapped anyone at all.  The veteran indicated that he 
believed the kidnapping charge would be dropped and the 
girlfriend soon reconciled with him again.  The veteran's 
PTSD did not result in persistent danger of hurting himself 
or others.  The veteran's PTSD did not result in the 
inability to maintain personal hygiene and did not result in 
disorientation to time or place.  His PTSD did not cause 
memory loss for names of close relatives, his own occupation, 
or his own name.  The examiner noted that the veteran's 
irritability did appear to interfere with his employer 
relationship.  When he could work independently, he had the 
competence and concentration to complete the job.  Also 
pertinent to the above, was the prognosis from the viewpoint 
of general clinical experience.  The examiner indicated that 
the label "unemployable" or "permanently disabled" with its 
financial remuneration was a strong disincentive to improve 
and was correlated with substance-abuse relapses and non-
compliance with treatment.  The examiner pointed to DSM IV, 
warning about secondary gain when "financial remuneration, 
benefit eligibility ? play a role."  The examiner noted that 
now that the veteran had quit drugs and alcohol and was again 
in treatment, he had shown improvement over the last 2 
months.  If he continued conscientiously in treatment, he had 
the ability to continue improving.  The veteran was assessed 
a GAF of 51.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & USP. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA hospital reports dated 
November 1998, May to June 1999, and June 2000; VA outpatient 
treatment records dated March 1999 to July 1999; letter from 
S.A., MS, LPC, PAR dated May 1999; VA examinations dated 
August 2000, and October 2001; May 2001 Travel Board hearing 
transcript.   The issue was also remanded for further 
development.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussion in the statement of the case and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The veteran has been made aware of the 
evidence and information necessary to establish an increased 
rating for the disability sought and of VA's assistance in 
the development of the claim.  In addition, the veteran was 
afforded a Travel Board hearing and was sent a letter 
explaining the VCAA.  Thus, although the claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103, 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 70 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

Analysis

After reviewing the evidence, it is concluded that the 
veteran's PTSD is not manifested by symptomatology, which 
more nearly approximates that for a 100 percent evaluation.  
In order to receive a rating of 100 percent disabling for 
PTSD, the evidence must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

There is no medical evidence of the above symptoms and the 
veteran in his May 2001 Travel Board hearing did not testify 
to such symptomatology.  Lay statements received in 1998 from 
the veteran's mother and wife indicate that the veteran was 
irritable, angry, and socially and industrially impaired.  In 
addition, although the statement from S.A. in May suggested 
that the veteran refrain from working due to his PTSD, the 
above symptoms were not found.  

VA hospital report dated May to June 1999 show a history of 
depression, anxiety, and PTSD.  The veteran reported anger 
and domestic issues with his wife.  He reported having 
flashbacks after seeing a movie about Vietnam, he started 
crying and having intrusive thoughts.  He indicated that he 
isolated himself and did not bother with is son or mother. 

The October 2001 VA examiner responded to specific questions 
concerning the veteran's PTSD.  The examiner opined that 
clearly the veteran did not like crowds, and he had 
difficulty with authority figures.  However, he was able to 
be employed when he could work independently.  The veteran's 
PTSD did not result in gross impairment of thought processes 
or communications.  There were no persistent hallucinations 
or delusions.  The veteran's PTSD did not cause grossly 
inappropriate behavior and the examiner further indicated 
that there were serious doubts whether he kidnapped anyone at 
all.  The veteran indicated that he believed the kidnapping 
charge would be dropped and the girlfriend soon reconciled 
with him again.  The veteran's PTSD did not result in 
persistent danger of hurting himself or others.  The 
veteran's PTSD did not result in the inability to maintain 
personal hygiene and did not result in disorientation to time 
or place.  His PTSD did not cause memory loss for names of 
close relatives, his own occupation, or his own name.  The 
examiner noted that the veteran's irritability did appear to 
interfere with his employer relationship.  When he could work 
independently, he had the competence and concentration to 
complete the job.  Also pertinent to the above, was the 
prognosis from the viewpoint of general clinical experience.  
The examiner indicated that the label "unemployable" or 
"permanently disabled" with its financial remuneration was a 
strong disincentive to improve and was correlated with 
substance-abuse relapses and non-compliance with treatment.  
The examiner pointed to DSM IV, warning about secondary gain 
when "financial remuneration, benefit eligibility ? play a 
role."  The examiner noted that now that the veteran had quit 
drugs and alcohol and was again in treatment, he had shown 
improvement over the last 2 months.  If he continued 
conscientiously in treatment, he had the ability to continue 
improving.

After reviewing the record, the totality of the evidence 
shows that the current 70 percent evaluation contemplates the 
veteran's problems with depression, anger, sleep disturbance, 
and mood as well as the impact on work and social 
relationships.  The cuurent manifestations of the veteran's 
disability are clearly not consistent with the criteria for a 
100 percent rating.  As demonstrated by the report of the VA 
examination of October 2001, the veteran does not have gross 
impairment in thought processes, he does not have 
hallucinations or delusions, and he does not exhibit grossly 
inappropriate behavior.  The physician who examined the 
veteran in October 2001 also observed that there was no 
persistent danger of the veteran hurting himself or others, 
the veteran was able to maintain his personal hygiene, and he 
was not disoriented to time or place.  Furthermore, taking 
into account all his observations of the veteran and a review 
of the claims folder, the examiner concluded that the veteran 
did not have total occupational and social impairment.  
Because the veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas, a 70 percent 
rating is warranted, but the record does not show total 
occupational and social impairment as contemplated under 
Diagnostic Code 9411 for the next higher rating of 100 
percent.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

